I am
delighted to extend to Mr. Harri Holkeri, the new
25

President of the General Assembly at its fifty-fifth
session, my sincere congratulations on his election.
I warmly welcome Tuvalu, the latest newcomer to
the United Nations family.
I cannot continue without expressing my sincere
appreciation to our dedicated Secretary-General,
Mr. Kofi Annan, under whose leadership the winds of
change keep on blowing.
I hail the results of the Millennium Summit. The
views expressed by leaders from all over the world
have shown how crucial it is, at this point in history, to
reshape our Organization so as to respond adequately
to the great challenges of our times.
From this rostrum, and in other forums, political
leaders have endeavoured to describe their perceptions,
expectations and concerns with regard to the all-
encompassing manifestations of globalization. Last
year, my predecessor stated that the United Nations
was all about institutionalized solidarity. Bearing this
idea in mind, we are convinced that the United Nations
should reshape its role in such a way as to manage
globalization in the interest of all nations and to correct
its excesses.
Globalization creates opportunities for
commercial, economic and financial expansion.
However, improved technological competitiveness and
wider economic freedom do not automatically produce
greater equity.
The contribution of globalization to the
betterment of the human condition will remain limited
to a small number of individuals, social categories and
countries unless it is oriented towards the common
good. This implies that, in the new context of
integration and participation in the globalization
processes, good governance should intelligently and
predictably combine economic reforms with social
responsibility, adjust the system of education and
professional training, and initiate institutional reforms
that are able to achieve long-term internal stability and
employment, individual security and social justice, and
the protection of national economic interests, resources
and the environment.
The process of globalization creates a new
balance of power between States, non-governmental
organizations and transnational corporations. What is
in question today is how to use their potential in order
to influence the course of globalization so that it can
have a much more positive impact on people's lives.
This means bringing globalization closer to the people
by promoting human values and democratic principles
and practices; an open, inclusive and pluralistic
political culture; economies that sustain a decent life
for all citizens and prosperity for societies as a whole;
and institutions that protect both individuals, with all
their rights and fundamental freedoms, and the
common good. Nothing can really benefit the citizens
of a country if, at the same time, it prejudices the
prevailing international standards of a democratic
world.
(spoke in French)
We need to pool our efforts in order to enlarge the
system of values shared by the international
community. In this globalized yet conflictual world, the
manifestation of solidarity can provide a sound basis
for progress and prosperity for individuals and nations.
From this perspective, I am convinced that solidarity in
the creation and allocation of educational capital is
essential for the access of young people to the
opportunities for progress engendered by globalization.
I strongly support better access for young people to the
new technologies based on information and
communication through investments in informatics
education, based on firm partnerships among
Governments, business communities and non-
governmental organizations. In coping with the new
informatics reality of globalization, good governance
has to act with vision, responsibility and solidarity.
Access to educational capital in computer sciences
should not create new demarcation lines across the
planet, but rather should unite the world, primarily
young people, by providing new opportunities for
progress, communication and professional success.
Access to digital education will also mean civic
emancipation, greater transparency and less corruption.
The first key word — solidarity — that I have
tried to illustrate should be accompanied by a second:
responsibility. For the United Nations as a whole and
for its Member States, responsibility is another way to
react to the forces of globalization, both domestically
and internationally. That is why Romania welcomes the
set of priorities and recommendations formulated by
the Secretary-General in his report to the Millennium
Assembly.
Member States know that responsibility requires
them to give the Organization — in what I would call a
26

“peace ritual” — the political support and concrete
means necessary to improve the management of
globalization and to fulfil its mandate. This role is not
an easy one. In an era of the most advanced
technological capabilities, poverty continues to be a
painful reality. While there is increasing acceptance of
the universality of human rights, innocent people
continue to fall victim to inter-ethnic wars. In fighting
terrorism, drug trafficking and organized crime, States
find that the perpetrators are as well-armed as their
police forces. The lack of determination or promptness
in preventing the degradation of the environment
endangers life on our planet. The United Nations must
strive to give globalization a human face.
Within our own Organization, responsibility also
means that we have to strengthen the authority of the
United Nations in the maintenance of international
peace and security; pursue the process of reforming the
Security Council, once we have agreed that an increase
in its membership is justified; be more effective in
assisting Member States to cope with their serious
economic and social problems; and enhance the
Organization's capacity to mount and deploy peace
missions on a timely basis.
In recent years, we have witnessed the increasing
role of non-governmental organizations and other non-
state actors, in particular the powerful transnational
corporations. There is a need for them to assume
increased responsibility as well. Non-governmental
organizations should be prepared to mobilize more
effectively the resources of civil society in the service
of the public well-being.
As for the transnational corporations, we are
aware of their role in stimulating the forces of
globalization and also in reaping its fruit. It is only fair
for them to assume responsibilities beyond the borders
of their profit. There is a long way to go, so it is high
time to set out in this particular direction.
The Global Compact initiative launched by the
Secretary-General should be built upon. In Romania,
we have already explored its potential and the results
are promising. We believe, indeed, that the business
community can enhance support and enact a set of core
values in the areas of human rights, labour standards
and environmental protection. After all, profit is
meaningless if it does not lead to the improvement of
the human condition for all.
(spoke in English)
We believe that all Member States, including
Romania, can assume a share of the collective
responsibility. Indeed, my country is doing its best to
make its own contribution to the goals and purposes of
the United Nations. First, Romania is party to the
majority of the key multilateral treaties and
conventions identified as such by the Secretary-
General in the context of the Millennium Summit.
Secondly, we submitted a valuable resolution,
entitled “Promoting and consolidating democracy”, that
was adopted by the Commission on Human Rights on
25 April this year. Encouraged by its success, we will
invite the General Assembly to adopt this resolution at
the current session. We are convinced that all members
of the General Assembly are prepared to reiterate their
recognition of the values, principles and practices that
give meaning to a democratic society.
Thirdly, Romania is a strong supporter of the
United Nations role in peacekeeping. Our peacekeepers
have served in various places where we had no specific
national interest other than maintaining peace on behalf
of the world and of the innocent people who make up
the majority of victims of conflicts and disputes. We
have worked hard to diversify our contribution to
peacekeeping. Romania is also proud to be part of the
first Multinational Stand-by Forces High-Readiness
Brigade. That is a clear way of expressing support for
enhancing the United Nations capacity to deploy
peacekeepers rapidly and effectively. In the same
context, we welcome the work of the Panel on United
Nations peace operations, which has provided a
convincing outline for an important reform of this
particular function.
Fourthly, we also believe that the time has come
for us to try to review the peacekeeping scale of
assessments. As a concrete contribution to this effort, I
take this opportunity to announce that Romania is
willing to gradually move from Group C to Group B of
the assessment mechanism for peacekeeping. We
appeal to all Member countries to work together to put
an end to the current financial crisis.
Fifthly, in the same vein, let me emphasize that
Romania has increased its voluntary contribution to the
United Nations Development Programme's work in our
country. This is one way of reiterating our support for
and interest in the operational activities of the United
Nations.
27

We have always supported creative and efficient
forms of cooperation between the United Nations and
regional organizations. I am pleased to announce to this
audience that Romania is preparing to take over the
high responsibility of the chairmanship of the
Organization for Security and Cooperation in Europe
(OSCE) in 2001. We will work hard to make OSCE a
more instrumental organization, based upon a specific
commitment to improving the life of the citizens of its
54 participating States. At the same time, we will use
to its best the potential for dialogue and cooperation
between OSCE and the United Nations in conflict-
prevention and crisis management, in strengthening
democratic institutions and the rule of law, in fighting
corruption and in other realms of common interest.
Having said this, I would make a plea to Member
States to integrate the two essential ingredients for
effective action, namely solidarity and responsibility,
into the concept of total diplomacy. This means the
systematic use of firm and efficient diplomacy that
should be called upon before any dangerous tensions
burst into conflict. It also means that we should give
absolute priority to diplomacy, prevention and
containment, and in all circumstances use them
extensively and comprehensively for the pacific
settlements of disputes. All of the means provided for
in Chapter VI of the Charter and others that might be
created through our collective effort of imagination
should reinforce the Organization's capacity to cope
with threats and conflicts, whether predictable or
unpredictable.
Recent developments in longstanding conflicts
and disputes confirm that at the end of any road paved
with a heavy toll in human lives, material destruction
and distorted mentalities, one can find a negotiating
table. Diplomacy, if used up to the point of exhaustion,
can eventually prove decisive, provided all the
possibilities of statesmen, professional negotiators,
public opinion and civil society are comprehensively
mobilized. Intense dialogue, diplomacy and flexibility
from all parties are still needed in critical points of the
world, such as Kosovo. Resolution 1244 (1999) of the
Security Council is a remarkable innovation, which
combines the specific capabilities of the United
Nations and some prominent regional organizations
such as the North Atlantic Treaty Organization
(NATO), the Organization for Security and
Cooperation in Europe (OSCE) and the Council of
Europe. Let us work together, guided by resolution
1244, to use the diplomatic and material potential of
these organizations with full positive impact on all the
inhabitants of this province, irrespective of ethnic
background or religion.
I address the same appeal to responsibility to the
parties involved in the Transdneister tension problem,
with the hope that the commitments assumed during
the OSCE Summit in Istanbul will be respected, so that
next year we will see concrete measures in the
withdrawal of military troops and arms from this part
of the Republic of Moldova.
We are aware that there are many complex and
unsolved situations for which energetic enforcement is
needed. We are ready to participate in a profound and
responsible debate on humanitarian intervention. We
would join other delegations in taking a fresh look at
the use of sanctions and seeing how effective they are
with respect to their target and what are the
consequences on the innocent civilian population or
third countries.
Among the possible consequences, it is worth
mentioning the irrational retaliation reactions from
countries concerned. A case in point is the perpetuation
of the blocking of the Danube — the blocking of
navigation on the Danube — which makes all the
riparian countries suffer. Procrastination, resisting the
lifting of the blockade on the Danube under various
pretexts defies international law and ignores the
economic interests in the region. Every day, shipping
companies accumulate huge losses, which add to the
already heavy burden on the third countries in the area,
accumulated during the years of the Yugoslav crisis.
Speaking of the situation in the Balkans in
general, we have to say that we are far from having
reached complete stability. We are still witnessing
confrontation between the forces of integration and
those of dissolution. Time has come to get rid of the
ghosts of intolerance and hatred and open the door to
the fresh air of the European spirit of integration. The
results of the actions by the inflexible regime in
Belgrade can be clearly seen today. Unfortunately, our
neighbours are forced to cope with a destroyed and
isolated economy and an unpredictable political
situation in a Yugoslav State once viable and respected,
yet finding itself, today, in a process of dismantlement.
Politics should be judged by its results, and not by its
intentions. We strongly wish for Yugoslavia to return to
the European mainstream, for which it must re-embrace
28

the values of democracy, tolerance and freedom of
expression.
The historic conflict in the Middle East is not
over yet, but it is diplomacy that still gives us hope for
a solution. I applaud the recent efforts made by the
Israeli and Palestinian leaders to come closer to a final
settlement. This year we have also heard good news
from the Korean Peninsula, a part of the world where
history separated one people into two hostile parts.
Romania is happy to see a fresh wave of diplomatic
actions and human contacts that open new windows for
an era of which the Korean people would be the first
beneficiary.
For us it is obvious that total diplomacy can be
successful if it is constantly and solidly based on
human realities and on the fundamental aspiration of
ordinary people to a peaceful and decent life. With the
current, unprecedented level of knowledge we have
reached, I am confident that we can find, in ourselves
and our societies, resources for greater tolerance,
mutual respect and dialogue, as opposed to the
primitive inclination to hatred, intolerance and
aggression.
It is incumbent to the United Nations, as the only
international organization of universal vocation, to
identify new resources for our concerted endeavours to
find solutions to problems of global concern. I am glad
to see that our position coincides in many respects with
the major ideas agreed upon by participants in the
Summit. The United Nations should stubbornly keep
working to renew its profile and vigour while entering
the new millennium. Romania will continue to be ready
to add its contribution to that effect.